1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                             EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                    No. 2:15-mc-00088-MCE-KJN
12                       Plaintiff,
13           v.                                    NON-RELATED CASE ORDER

14    ROBERT E. O’NEAL,

15                       Defendant,
16

17    UNITED STATES OF AMERICA,                    No. 2:19-cv-02406-TLN-CKD

18                       Plaintiff,
             v.
19
      ROBERT E. O’NEAL,
20

21                       Defendant,

22

23         The Court received the Notices of Related Cases filed on April 4, 2019. See

24   Local Rule 123, E.D. Cal. (1997). The Court has determined, however, that it is

25   inappropriate to relate or reassign the cases, and therefore declines to do so.

26
     ///
27
     ///
28
                                                  1
1           This Order is issued for informational purposes only and shall have no effect on
2    the status of the cases, including any previous Related (or Non-Related) Case Order of
3    this Court.
4           IT IS SO ORDERED.
5

6    DATED: December 26, 2019
7

8
                                             _______________________________________
9                                            MORRISON C. ENGLAND, JR.
10                                           UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
